
	
		I
		111th CONGRESS
		1st Session
		H. R. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Foreign Affairs and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To recognize the extraordinary performance of the Armed
		  Forces in achieving the military objectives of the United States in Iraq, to
		  encourage the President to issue a proclamation calling upon the people of the
		  United States to observe a national day of celebration commemorating military
		  success in Iraq, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Military Success in Iraq Commemoration
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)The invasion of Iraq by the United States
			 Armed Forces was one of the best executed military operations in the history of
			 modern warfare.
			(2)The Armed Forces
			 successfully toppled the regime of Saddam Hussein and captured the key cities
			 of a large nation in only 21 days.
			(3)The Armed Forces in Iraq performed
			 magnificently in capturing or killing key enemies of the United States,
			 including key operatives of al Qaida; Tariq Aziz, the former deputy
			 prime-minister of Iraq; Uday Hussein and Qusay Hussein, the sons of Saddam
			 Hussein and two of the regime’s most accomplished practitioners of cruelty,
			 barbarism, and terror; Ali Hassan al-Majid, better known as Chemical
			 Ali; and the dictator of Baghdad himself, Saddam Hussein.
			(4)Because of the
			 skill and dedication of the members of the Armed Forces, the entire world has
			 now been assured that Iraq does not possess weapons of mass destruction that
			 could threaten the United States or any member nation of the international
			 community.
			(5)The success of the
			 military operations conducted by the Armed Forces in Iraq and the deposing of
			 Saddam Hussein removed a significant threat to the security of United States
			 allies in the Middle East region.
			(6)The Armed Forces
			 performed magnificently in conducting military operations designed to ensure
			 that the people of Iraq enjoy the benefits of a democratically-elected
			 government governing a country that is capable of sustaining itself
			 economically and politically and defending itself militarily.
			(7)Since March 2003,
			 the Armed Forces have trained more 160,000 Iraqi security personnel.
			(8)In June 2004, the
			 Armed Forces facilitated the transfer of sovereignty from the Coalition
			 Provisional Authority to the interim Government of Iraq, which governed Iraq
			 until December 2005 when national elections were held in which more than 8
			 million Iraqi men and women voted in elections that were free and fair.
			(9)In October 2005,
			 Saddam Hussein was captured by the Armed Forces and turned over to the
			 Government of Iraq to stand trial on charges of crimes against humanity.
			3.Declarations of
			 policy concerning achievement of the objectives of the Authorization for Use of
			 Military Force Against Iraq Resolution of 2002Congress makes the following declarations of
			 policy:
			(1)The Authorization
			 for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243;
			 approved on October 16, 2002) is the basis of authority pursuant to which the
			 President launched the invasion of Iraq in March 2003.
			(2)Public Law 107–243
			 authorized the President to use military force against Iraq to achieve the
			 following two objectives:
				(A)To defend the national security of the
			 United States—
					(i)by disarming Iraq of any weapons of mass
			 destruction that could threaten the security of the United States and
			 international peace in the Persian Gulf region;
					(ii)by ensuring that the regime of Saddam
			 Hussein would not provide weapons of mass destruction to international
			 terrorists, including al Qaida;
					(iii)by changing the Iraqi regime so that Saddam
			 Hussein and his Baathist regime no longer pose a threat to the people of Iraq
			 or Iraq’s neighbors; and
					(iv)by bringing to justice any members of al
			 Qaida bearing responsibility for the attacks on the United States, its
			 citizens, and interests, including the attacks that occurred on September 11,
			 2001, known or found to be in Iraq.
					(B)To enforce all relevant United Nations
			 Security Council resolutions regarding Iraq.
				(3)The objectives of
			 Public Law 107–243 described in subparagraphs (A) and (B) of paragraph (2) have
			 in fact been achieved.
			4.Proclamation for
			 national day of celebration commemorating military success in
			 IraqCongress encourages the
			 President to issue a proclamation calling upon the people of the United States
			 to observe a national day of celebration commemorating military success in
			 Iraq.
		5.Grants for State
			 and local activities commemorating military success in Iraq
			(a)GrantsThe Secretary of Defense may award grants
			 to State and local governments for the following purposes:
				(1)To conduct
			 suitable activities commemorating military success in Iraq.
				(2)To create
			 appropriate memorials honoring those who lost their lives securing military
			 success in Iraq.
				(b)AuthorizationThere
			 are authorized to be appropriated to the Secretary of Defense such funds as may
			 be necessary to carry out this section.
			6.Grants for
			 veterans of Operation Iraqi Freedom
			(a)GrantsThe
			 Secretary of Veterans Affairs shall award to each veteran of Operation Iraqi
			 Freedom a grant in the amount of $5,000. The purpose of the grant is to
			 facilitate the veteran’s transition to civilian life.
			(b)AuthorizationThere
			 are authorized to be appropriated to the Secretary of Veterans Affairs such
			 funds as may be necessary to carry out this section.
			
